United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2150
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Jerry Earl Troupe, Jr.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: January 31, 2013
                             Filed: February 14, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Jerry Troupe directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to a child-pornography charge. He entered his

         1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
guilty plea pursuant to a written plea agreement containing a partial waiver of his
appeal rights. Troupe’s counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court imposed a
sentence that was greater than necessary to comply with the purposes of 18 U.S.C.
§ 3553(a). Troupe has filed a pro se supplemental brief, claiming that he received
ineffective assistance of counsel.

       To begin, we conclude that Troupe’s pro se ineffective-assistance claim is not
barred by the appeal waiver, but we decline to address it on direct appeal. See United
States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007) (appellate court ordinarily
defers ineffective-assistance claim to 28 U.S.C. § 2255 proceedings).

      We further conclude that counsel’s argument on appeal is barred by the appeal
waiver because (1) the record reflects that Troupe entered into the plea agreement and
the appeal waiver knowingly and voluntarily, (2) counsel’s argument falls squarely
within the scope of the waiver, and (3) no miscarriage of justice would result from
enforcing the waiver in this case. See United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (setting forth criteria for enforcing appeal waiver).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we dismiss this appeal, and
we grant counsel’s motion to withdraw, subject to counsel informing Troupe about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                         -2-